•— Appeal by defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered April 6,1982, convicting him of grand larceny in the second degree, upon a plea of guilty, and sentencing him to a definite prison term of six months. Judgment modified, on the law, by vacating the sentence imposed. As so modified, judgment affirmed and matter remanded to the County Court, Suffolk County, for further proceedings consistent herewith. At the time defendant entered his guilty plea, the court indicated that it would impose a sentence of probation if defendant made restitution. The court failed to fix an amount of restitution. Accordingly, the sentencing court, upon remand, shall impose a sentence of probation and fix the appropriate amount of restitution and a date for its payment. Only if restitution is not made may a prison term be imposed (Penal Law, § 65.10, subd 2, par [g]). We have considered defendant’s other contentions and find them to be without merit. Damiani, J. P., Thompson, O’Connor and Niehoff, JJ., concur.